FILED
                                                     United States Court of Appeals
                        UNITED STATES COURT OF APPEALS       Tenth Circuit

                                 FOR THE TENTH CIRCUIT                  April 21, 2015

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
MARTI LUNDAHL,

               Plaintiff - Appellant,

v.                                                  Nos. 14-8014 & 14-8022
                                                 (D.C. No. 2:12-CV-00280-SWS)
AMERICAN BANKERS INSURANCE                                  (D. Wyo.)
COMPANY OF FLORIDA,

               Defendant - Appellee.

------------------------------

HOLLI LUNDAHL,

               Movant to Intervene.


                                 ORDER AND JUDGMENT*


Before MORITZ, PORFILIO, and BALDOCK, Circuit Judges.




*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Plaintiff Marti Lundahl, appearing pro se, appeals the district court orders

dismissing her complaint against American Bankers Insurance Company (ABIC),

denying her request for sanctions against ABIC, awarding sanctions against Lundahl,

and denying Lundahl’s request to extend the time to appeal. Exercising jurisdiction

under 28 U.S.C. § 1291, we affirm the imposition of sanctions, deny Lundahl’s

request for an extension of time to appeal; dismiss as untimely Lundahl’s appeal from

the final judgment; and deny her request to proceed in forma pauperis (IFP). We also

deny the request of Lundahl’s sister, Holli Lundahl, to intervene.1

      Because the parties are familiar with the facts, we briefly summarize only

those most salient. Lundahl filed an action in Wyoming state court to collect from

ABIC a Utah judgment against an insured of ABIC. ABIC removed the action to

federal court where the district court denied Lundahl’s motion to remand and granted

ABIC’s motion to dismiss. The court also ordered Lundahl to show cause why she

should not be subject to sanctions under Fed. R. Civ. P. 11. Thereafter, Lundahl

filed multiple motions asserting various arguments. Ultimately, the district court

scheduled a November 22, 2013, hearing to resolve all outstanding issues and

directed the parties to appear in person. Lundahl failed to appear.




1
        Although Plaintiff and her sister Holli filed a joint appeal, this court imposed
filing restrictions on Holli in Johnson v. Stock, No. 03-4219, 2005 WL 1349963, at
*3-4 (10th Cir. June 8, 2005). Because Holli failed to submit the requisite petition in
order to proceed, we dismissed Holli as an appellant.


                                          -2-
      On November 27, 2013, the district court denied Lundahl’s motion for

sanctions against ABIC and entered final judgment pursuant to its earlier dismissal

order. The court denied Lundahl’s motion to reconsider on December 19, 2013. On

February 5, 2014, the district court imposed Rule 11 sanctions on Lundahl for her

frivolous complaint, frivolous filings, and failure to appear at the November hearing.

On February 27, 2014, Lundahl filed a notice of appeal in No. 14-8014, challenging

several post-judgment orders, including the court’s February 5, 2014, sanctions

order.2 On March 3, 2014, the district court denied Lundahl’s motion to extend time

to file an appeal, and on March 20, 2014, Lundahl appealed that order in

No. 14-8022. The two appeals have been consolidated.

      Lundahl first challenges the district court’s refusal to remand this action to

state court. She argues the district court should have remanded for lack of subject

matter jurisdiction because ABIC attached her original complaint to its notice of

removal instead of her amended complaint, which purported to assign her cause of

action to her sister Holli. But ABIC cured any defect in its notice of removal when

ten days later it supplemented its notice of removal by submitting to the district court

all of the state court filings and pleadings not previously included in its notice of
2
       Lundahl appeals the following post-judgment orders in No. 14-8014: (1) the
February 4, 2013 order denying Holli’s motion to intervene and Lundahl’s motion to
supplement her Rule 59 motion; (2) the February 5, 2013 order imposing sanctions;
and (3) the February 14, 2013 order striking Lundahl’s and Holli’s Rule 59 motion to
reconsider the sanction order and also striking related declarations and filings as
violative of the court’s February 5 order prohibiting any further filings except a
notice of appeal.


                                           -3-
removal, as required by 28 U.S.C. § 1446(a). Countryman v. Farmers Ins. Exch.,

639 F.3d 1270, 1272-73 (10th Cir. 2011) (removing party’s failure to attach required

state court papers to notice of removal was curable procedural defect, not a

jurisdictional defect). Thus, ABIC timely and effectively removed Lundahl’s action

under 28 U.S.C. § 1332 by alleging diversity of citizenship and an amount in

controversy exceeding $75,000. See Dart Cherokee Basin Operating Co., LLC v.

Owens, 135 S. Ct. 547, 553 (2014) (holding removal notice need only contain short

and plain statement of grounds for court’s jurisdiction).

      Lundahl also argues the district court lacked diversity jurisdiction because she

filed a “direct action” against ABIC thereby imputing ABIC’s citizenship to its

insured and defeating diversity. See 28 U.S.C. § 1332(c)(1). But as the district court

correctly found, that statute refers to actions in which the party injured by the

insured’s negligence proceeds against the insurer alone. See, e.g., Velez v. Crown Life

Ins. Co., 599 F.2d 471, 473 (1st Cir. 1979) (discussing legislative history and

meaning of “direct action” under § 1332 action). Here, in contrast, Lundahl first

proceeded against ABIC’s insured alone, obtained a judgment, and then sought to

collect her judgment from ABIC. See, e.g., Monroe v. Roedder, 583 F. Supp. 2d

1031, 1035 (E.D. Mo. 2008) (holding garnishment proceedings are not direct actions

within meaning of § 1332(c)(1)). In short, we conclude the district court properly

rejected Lundahl’s suggestion that § 1332 defeated subject matter jurisdiction over

the removal action.


                                          -4-
       Before turning to the merits of Lundahl’s arguments, we must first consider

whether we have jurisdiction to do so. On December 19, 2013, the district court

denied Lundahl’s Rule 59 motion in which she sought reconsideration of the court’s

dismissal order and its denial of her sanction request. But Lundahl failed to file a

notice of appeal from the December 19 decision until February 27, 2014, more than

one month after the 30-day time period to file a notice of appeal expired on

January 21, 2014. Fed. R. App. P. 4(a)(1)(a) and (a)(4)(iv). Lundahl’s untimely

filing results in our lack of jurisdiction to review the district court dismissal order, its

denial of Lundahl’s request for sanctions against ABIC, and its post-judgment orders

denying Lundahl’s requests to reconsider those orders. See Bowles v. Russell,

551 U.S. 205, 214 (2007) (“[T]he timely filing of a notice of appeal in a civil case is

a jurisdictional requirement.”).

       Nevertheless, Lundahl argues the district court abused its discretion in denying

her request to extend the time to file her notice of appeal. A district court may extend

the time to file a notice of appeal if the party so moves before the time to appeal

expires and shows excusable neglect or good cause. Fed. R. App. P. 4(a)(5)(A). A

district court’s refusal to extend the time for filing a notice of appeal is itself an

appealable decision which we review for abuse of discretion. Bishop v. Corsentino,

371 F.3d 1203, 1206 (10th Cir. 2004). Lundahl offers no specific reason for her delay

in seeking to extend her appeal time, instead suggesting the district court’s order was

“confusing. But we agree with the district court that “[a]ny confusion existing in the


                                            -5-
record is of Lundahl’s own making, largely by her frivolous and often voluminous

filings and her steadfast refusal to accept and/or recognize the adverse rulings of the

Court.” R. Vol. 1, at 1131. We find no abuse of discretion in the district court’s

denial of Lundahl’s motion to extend time to appeal.

      Lundahl also challenges the district court’s imposition of sanctions related to

Lundahl’s failure to attend the November 22 hearing. Specifically, the court ordered

Lundahl to reimburse ABIC for costs and reasonable attorney’s fees in the amount of

$3,078.40. We review the district court’s imposition of Rule 11 sanctions for abuse

of discretion. Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990).

      Here, the district court gave Lundahl an opportunity to show cause why

sanctions should not be imposed and conducted two hearings regarding the sanctions

issues (one of which Lundahl failed to attend). In ordering sanctions, the district

court found Lundahl filed numerous frivolous pleadings and motions containing

factual and legal misrepresentations, conducted the litigation in bad faith in an

attempt to harass ABIC and to harass and perpetrate fraud on the court, and failed to

show good cause for her failure to attend the November 22 hearing.

      Lundahl presents no meritorious arguments demonstrating the district court

abused its discretion in awarding attorney’s fees and costs as a Rule 11 sanction. And

having reviewed the record, we find it replete with evidentiary support for the district

court’s findings. Accordingly, for the reasons stated in the district court’s February 5,

2014 order, we affirm the sanctions.


                                          -6-
      To summarize, we affirm the district court’s February 5, 2014 order imposing

Rule 11 sanctions against Lundahl and its March 3, 2014, order denying Lundahl’s

motion to extend time to file an appeal. We dismiss all of Lundahl’s remaining

appellate challenges for lack of jurisdiction based on her untimely notice of appeal.

Finally, we deny Lundahl’s request to proceed IFP.


                                               Entered for the Court

                                               Nancy L. Moritz
                                               Circuit Judge




                                         -7-